            Case 1:19-cv-06211-AJN Document 15 Filed 10/01/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BUILDING SERVICE 32BJ HEALTH FUND,
BUILDING SERVICE 32BJ SUPPLEMENTAL
RETTREMENT AND SAVINGS PLAN,                                Index No. 19 cv   62ll
                       Plaintifß,                           SJIPULATION OF DISMISSAL
                                                            WITHOUT PREJUDICE
               -against-

WHELAN SECURITY MID ATLANTIC LLC,

                       Defendant.


       IT IS HEREBY STIPULATED AND AGREED, that the above-captioned action is dismissed
without prejudice in accordance with Rule 41 of the Federal Rules of Civil Procedure, with each party to
bear their own costs, disbursernents and attorneys' fees.


EPSTEIN BECKER & GREEN, P,C.                         RAAB, STURM & GANCHROW, LLP
Attorneys þr Defendant                               A*orneys þr Plaintiffs
250 Park Avenue                                      2125 Center Avenue, Suite 100
New York, New York 10177                             Fort Lee, New Jersey 07024
T:212-351-4500                                       T:201-292-ü5A



    John           Pope                                      Samuel R. Bloom

D                 27,2019                            Dated: September 27, 2Al9
